Citation Nr: 1819346	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 
 
2.  Entitlement to service connection for a skin disability, claimed as secondary to a gas spill. 
 
3.  Entitlement to service connection for loss of vision, claimed as secondary to a gas spill. 
 
4.  Entitlement to service connection for a lung disability, claimed as secondary to a gas spill. 
 
5.  Entitlement to an initial compensable rating for residuals of a right ear injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1978 to December 1981, with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) in Houston, Texas. 

In September 2017, the RO granted service connection for bilateral hearing loss.  This grant of service connection is considered a full grant of the benefits on appeal for the Veteran's bilateral hearing loss claim.  As such, this issue is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning downstream issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

In November 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

The issues of entitlement to service connection for residuals of a back injury and entitlement to service connection for skin condition, loss of vision, and lung condition secondary to gas spill are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right tympanic membrane injury is assigned a noncompensable rating, which is the maximum schedular rating authorized under the applicable diagnostic code.

2.  The Veteran is separately rated for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The claim for initial compensable rating for right tympanic membrane injury must be denied.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


Initial Compensable Rating - Residuals of Right Ear Injury

The Veteran's right tympanic membrane injury is currently rated as noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic Code 6211.  This rating is based on a January 2008 VA examination, which diagnosed right thickened tympanic membrane.  

Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a non-compensable rating.  Notably, a compensable rating is not available for perforated right tympanic membrane under Diagnostic Code 6211 and upon review, the Board finds that no other diagnostic code would be appropriate in the evaluating the Veteran's perforated tympanic membrane disability.  See Copeland v. McDonald, 27 Vet. App. 333, 2015 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Accordingly, a compensable rating under Diagnostic Code 6211 is not warranted.

The Board also considered whether a separate rating is warranted. 

The Veteran underwent an additional VA examination in February 2010, where he reported a history of ear infections in both ears and balance problem, and the examiner noted that "he had a perforated tympanic membrane in the right ear."  The Veteran further reported echo sound in his right ear, especially in noisy situations.  The examiner noted that the Veteran "could not or would not provide valid and reliable hearing test result," and concluded that his hearing was normal.  In any event, the tympanic membrane was referred to as a past problem.   

Medical treatment notes dated in January 2011 show complaints of right ear pain and drainage.  It was noted that in the event symptoms continue, the Veteran will be referred to an ENT.  Nevertheless, the record does not show any additional complaints.  Furthermore, the Veteran complaints of loss of balance are shown to be attributed to his back surgery and or right leg numbness.  

In April 2017, the Veteran underwent an additional VA examination, where the examiner indicated that right ear otitis media resulted in his tympanic membrane perforation in-service.  However, at the time of the examination, there was no indication that the Veteran had any symptoms associated with chronic otitis media such as drainage and itching.  Notably, as indicated above, although the Veteran reported a history of ear infections, was seen once in January 2011 for ear pain and drainage, and the August 2017 examiner indicated that otitis media caused the tympanic membrane perforation disability, the medical and lay evidence do not show chronic suppurative otitis media, which is required under DC 6200.

Furthermore, the Veteran is already in receipt of a separate non-compensable rating for bilateral hearing loss under 38 C.F.R. § 4.130, DC 6100 (2017), and a maximum 10 percent disability rating for tinnitus under 38 C.F.R. § 4.87, DC 6260 (2017).  Lastly, there are no associated diagnoses of otosclerosis, Meniere's syndrome, peripheral vestibular disorders, loss of auricle, malignant neoplasms of the ear, benign neoplasms of the ear, or chronic otitis externa.  Accordingly, DCs 6202, 6204, 6205, 6207, 6208, 6209, and 6210 are not applicable. 

Based on the foregoing, the claim must be denied.  At no point during the period on appeal has the symptomatology of the Veteran's service-connected disability more nearly approximated the level of disability contemplated in a compensable disability rating under any of the aforementioned diagnostic codes. 38 U.S.C.A. § 5107 (b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial compensable rating for residuals of a right ear injury is denied. 
REMAND

The Board finds that additional development is necessary with regards to the Veteran's service connections claims on appeal, to include ensuring that all STRs are associated with the claims file, verify active duty for training (ACDUTRA) periods, obtaining Social Security Administration (SSA), and scheduling him for VA examinations. 

Initially, the Board finds that it is unclear whether the Veteran's complete service treatment records (STRs) are associated with the claims file.  Notably, the September 2008 VA examiner referenced the Veteran's active duty induction examination, which the Board cannot locate on record.  Furthermore, a deferred rating dated in May 2008 notes that STRs for the Veteran's Reserve period (for which discharge status was unknown) were received, but his active duty STRs were not received.  Thereafter, an email correspondence dated in June 2008 indicates that the Records Management Center (RMC) indicated that the Veteran's active duty records were not found.  Subsequently, the February 2009 rating decision indicated that the active duty STRs were reviewed, but in December 2012, the RO requested those records indicating that they were never received.  A deferred rating dated in December 2012 indicates that the RO was not able to obtain the Veteran's active duty STRs and ask that another request be made.  Finally, some STRs were associated with the claims file in August 2014.  Though, as indicated above, these records appear to be incomplete.  Therefore, an additional attempt must be made to ensure that all STRs are associated with the claims file, specifically to include induction and separation examinations.  Also, the RO should verify the Veteran's ACDUTRA periods during his times in the Reserves. 

Additionally, in January 2015 statements, the Veteran identified that he is in receipt of SSA benefits due to his back disability.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).

With regards to the Veteran's back disability, the Board notes that according to service treatment notes dated in February 1979, he reported intermittent lumbar pain since he was 15 years old due to a motor vehicle accident.  The Veteran corroborated this notation during his November 2017 Board hearing; however, it is undisputed that the Veteran injured his back in active duty.  Since the induction examination is not available for review, it is not clear whether the Veteran's condition was noted on entry.  Furthermore, the Veteran also admitted to injuring his back in his civilian job during his time in the Reserves.  

The February 2008 VA examiner stated that the issue could not be resolved since the Veteran had injuries to his back in 1975, 1979, 1988, and 1992, and it will be mere speculation to opine which one of these injuries caused his current back condition.  This opinion is inadequate for VA purposes.  This opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, if it is determined that the Veteran's back disability was noted on entry, then the burden is on the veteran/evidence to show (by preponderance of the evidence standard, so must be at least in equipoise) that a worsening occurred in/during service beyond a normal progression.  However, if it is determined that the Veteran's back disability was not noted on entry, then the burden is entirely on VA to show by clear and unmistakable evidence that the disorder preexisted service, and that the preexisting disorder was NOT aggravated in/during service.  Therefore, after an attempt to obtain all STRs, an additional VA examination with nexus opinion is needed for the Veteran's back disability claim. 

In regards to the Veteran's claims for service connection for skin disability, loss of vision, and lung disability, the Board finds that the available STRs show injuries related to all three conditions.  In addition, the Veteran testified that symptoms of these conditions were present since service, and his medical record shows current treatment for these conditions.  Given the evidence of current disabilities and the evidence of in-service injury, VA examinations are necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  



Accordingly, the case is REMANDED for the following action:

1.  Contact all relevant departments to ensure that the Veteran's complete STRs for his period of active duty from December 1978 to December 1981, and for his Army Reserves service from December 1981 to January 1988.  

2.  Verify all periods of ACDUTRA and INACDUTRA and associate it with the claims file (please ensure that all dates are clearly listed and identified as either ACDUTRA or INACDUTRA).  The list should be provided to the VA examiners prior to scheduling the Veteran for the examinations requested below. 

3.  Ensure that all outstanding VA treatment records since the most recent supplemental statement of the case are associated with the claims file.

4.  Contact the Veteran and provide him with an additional opportunity to identify any private medical providers who rendered treatment for his back, vision, skin, or lung disabilities, and assist him in obtaining any identified records. 

5.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of his current back disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

If new STRs are obtained and show that a back condition was "noted" on his enlistment examination, the examiner is asked to respond to the following: 

Provide an opinion whether it is more likely than not (50 percent or greater) that the Veteran's preexisting back disability was aggravated by his documented in-service injury where he was pushed from the top bunk onto a metal footlocker, which required treatment throughout service, specifically during February and March 1979.  

If new STRs are NOT obtained, the examiner is asked to respond to the following: 

(a)  Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a back disability that preexisted his active duty.  In doing so, please refer to STRs dated in February 1979, which shows intermittent back pain since an injury sustained in a motor vehicle accident three years earlier.

(b) If the examiner finds that a back disability clearly and unmistakably preexisted, then provide an opinion as to whether such disability clearly and unmistakably was NOT AGGRAVATED beyond its natural progression by the Veteran's service. 

(c) If the examiner finds that a back disability did not pre-exist the Veteran's service, then provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's current back disability had its onset during service, is otherwise related to it.  **The Veteran's competent testimony of chronic back pain since active duty service must be considered.

A complete rationale should be provided for all opinions.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

Thereafter, if the examiner rendered negative opinions to the above questions and supported such conclusions with a complete rationale, then the examiner's attention is called to the list of ACDUTRA service provided by the RO and to a Report of Medical History dated in June 1983 showing that the Veteran injured his back at his civilian job 30 days earlier.  After review of this information, the examiner's is asked to respond to the following: 

Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a back disability that preexisted any period of ACDUTRA, and if so, whether such disability clearly and unmistakably was NOT AGGRAVATED beyond its natural progression by the Veteran's ACDUTRA service. 

A complete rationale should be provided for all opinions.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

6.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of any identified vision disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

After a complete review of the record, the examiner is asked to respond to the following: 

(a)  Identify all currently diagnosed vision disabilities, to include loss of vision. 

(b)  For each identified vision disability, provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's current vision disability had its onset during service as a result of the documented oil spill.  The examiner is asked to specifically address October 1980 STRs showing reports of blurred vision with a diagnosis of irritation to eyes, the Veteran's competent testimony that he had no previous vision problems and that his vision problems continued ever since separation from service, and VA treatment notes dated in May 2010 showing reports of blurred vision if not wearing bifocals. 

A complete rationale should be provided for all opinions.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

7.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of any identified skin disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

After a complete review of the record, the examiner is asked to respond to the following: 

(a) Identify all currently diagnosed skin disabilities, to include abrasions, rashes, and hives. 

(b)  For each identified skin disability, provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's current skin disability had its onset during service as a result of the documented oil spill.  The examiner is asked to specifically address June 1979 STRs showing treatment for skin abrasions, VA treatment notes dated in January 2008 showing rash in buttock fold since 1985, VA treatment notes dated in May 2008 showing reports of itchy rash, and the Veteran's competent testimony that his rashes were continuous since separation from service. 

A complete rationale should be provided for all opinions.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

8.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of any identified lung disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

After a complete review of the record, the examiner is asked to respond to the following: 

(a)  Identify all currently diagnosed lung disabilities.  

(b)  For each identified lung disability, provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's current lung disability had its onset during service as a result of the documented oil spill.  The examiner is asked to specifically address the Veteran's competent reports that since that time he had hard time breathing and various VA treatment notes (for example in May 2010) showing diminished lung volumes, bilaterally. 

If the examiner determines that any current lung disability is not related to service, then please respond to the following: 

After review of the Veteran's ACDUTRA periods of service, provide an opinion as to whether the Veteran's May 1984 stab wound, which resulted in punctured lung was aggravated by any period of ACDUTRA until the Veteran's separation in January 1988.  Please address VA outpatient treatment notes showing the Veteran's reports of laparotomy for a stab wound with loss of left lung in 1985. 

A complete rationale should be provided for all opinions.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

9.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


